Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office action is in reply to the amendments/arguments filed 4/25/2022.
Claims 1-3, 6, 8, 10, 11, 14, 15, 17, 18 and 20 have been amended.
Claims 1-20 are pending.
Response to Arguments/Amendments
Applicant’s argues the amended claim limitations, however the amendments necessitated new grounds of rejection; therefore, the arguments are moot. Examiner has modified the rejection and addressed each of applicant’s claims in this Final Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., US Patent Application Publication No US2014/0108251A1 in view of Brown et al., US Patent Application Publication No US2020/0145436A1.



With respect to Claims 1, 8 and 15,
Anderson discloses,
a contributor external-facing device configured for communicating with a fraud detection server system through a security portal and for obtaining, via communications with contributor computing systems over a public data network, transaction data and account data for online entities; (Abstract: “…A collaborative fraud prevention platform (CFPP) receives a fraud determination query associated with a transaction request associated with a consumer account. The CFPP performs a search in the collaborative database based on the fraud determination query by comparing current transaction data from the transaction request with the stored transaction history data, performs an analysis of characteristics of the consumer account, and generates a fraud determination report based on the comparison and analysis …”; claim 21: “…a second computer program code for receiving a fraud determination query associated with a transaction request associated with a consumer account from a reviewing entity via a network for determining one of authenticity and non-authenticity of said transaction request…”)
a client external-facing device configured for: receiving, from a client computing system and during a target transaction between the client computing system and a consumer computing system, a query regarding a presence of a fraud warning for a target consumer associated with the consumer computing system, (¶60: “…the reviewing entities, for example, merchant entities 401 or participants communicate with the collaborative fraud prevention platform via a network, for example, the internet, an intranet, a wireless network, a mobile communication network, etc…If the merchant entity 401 is a new user, an administrative entity 403 of the collaborative fraud prevention platform requests the merchant entity 401 for additional login information and reviews the additional login information provided by the merchant entity 401. The collaborative fraud prevention platform authenticates the merchant entity 401 and determines 404 whether to approve or reject the merchant entity 401. The collaborative fraud prevention platform transmits a notification 406, for example, a report, an alert, etc., indicating approval or rejection to the merchant entity 401 via a notification engine 405…”; claim 21)
transmitting, prior to completion of the target transaction, the fraud warning to the client computing system, in a secured part of the fraud detection computing system (¶18, ¶19: “…The fraud determination report indicates the authenticity or the non-authenticity of the transaction request for configurable periods of time, for example, 1 to 2 weeks, 3 to 5 weeks, etc., to enable the reviewing entity to determine the fraudulent payment transaction, and complete processing of the transaction request or discontinue the processing of the transaction request…”)
an identity repository to securely store the account data and the transaction data obtained from the contributor computing systems; (Abstract: “…A collaborative fraud prevention platform (CFPP) receives a fraud determination query associated with a transaction request associated with a consumer account. The CFPP performs a search in the collaborative database based on the fraud determination query by comparing current transaction data from the transaction request with the stored transaction history data, performs an analysis of characteristics of the consumer account, and generates a fraud determination report based on the comparison and analysis…”;¶14: “…The transaction history data comprises, for example, transaction information of the payment transactions such as a consumer name, a product name, address information, payment information, etc., characteristics of consumer accounts engaged in the payment transactions, etc. As used herein, the term "characteristics of the consumer account" refers to factors associated with the consumer account that facilitate determination of consumer behavior in a merchant market. The characteristics of the consumer account comprise, for example, information on online social activities of the consumer, online purchasing activities of the consumer, web activities of the consumer, financial reputation of the consumer in the merchant market, analytics corresponding to social behavior of the consumer in the merchant market, etc…”)
one or more processing devices; non-transitory computer-readable storage medium having program code that is executable by a processor device to cause a computing device to perform operations (¶68: “…The collaborative fraud prevention platform 801 comprises at least one processor and a non-transitory computer readable storage medium communicatively coupled to the processor. The processor is configured to execute modules, for example, 801b, 801c, 801d, 801e, 801f, 405, etc., of the collaborative fraud prevention platform 801…”)
Anderson discloses all of the above limitations, Anderson does not distinctly describe the following limitations, but Brown however as shown discloses,
the fraud detection server system configured for: 
identifying based at least in part, upon the account data and the transaction data a plurality of primary entities that are verified authentic entities (¶13: “.... An example of a credit mule is an individual or other entity whose online identity has extensive indicators of authenticity and who allows other individual or entities, such as entities associated with synthetic identities, to use those indicators of authenticity to maintain or support the synthetic identities. For example, a primary entity may have a high credit score, which is indicative of the primary entity being a real person rather than being a synthetic identity. This primary entity may be considered a verified entity, since the extensive indicators of authenticity allow the entity's online identity to be verified as authentic rather than synthetic...”)

identifying based at least in part, upon the account data and the transaction data a plurality of secondary entities that are added to a plurality of accounts of the plurality of primary entities (¶13; ¶40: “...The synthetic identity service 120 can create or update a primary entity object, which represent the primary entity, to include links to multiple authorized user accounts. For example, the synthetic identity service 120 can build a single primary entity object (e.g., a consumer profile 126) for a given individual and associate that primary entity object with multiple authorized user accounts (e.g., different credit accounts from different financial institutions). An example of a primary entity is a primary cardholder on a credit account. The synthetic identity service 120 also creates or updates the primary entity object to include links to secondary objects, which represent secondary entities “...)
generating, in a data structure entity links between primary entity objects identifying the plurality of primary entities that are verified authentic entities (¶13: “...An example of a credit mule is an individual or other entity whose online identity has extensive indicators of authenticity and who allows other individual or entities, such as entities associated with synthetic identities, to use those indicators of authenticity to maintain or support the synthetic identities. For example, a primary entity may have a high credit score, which is indicative of the primary entity being a real person rather than being a synthetic identity...This primary entity may be considered a verified entity, since the extensive indicators of authenticity allow the entity's online identity to be verified as authentic rather than synthetic.”; ¶40: “...The synthetic identity service 120 can create or update a primary entity object, which represent the primary entity, to include links to multiple authorized user accounts. For example, the synthetic identity service 120 can build a single primary entity object (e.g., a consumer profile 126) for a given individual and associate that primary entity object with multiple authorized user accounts (e.g., different credit accounts from different financial institutions). An example of a primary entity is a primary cardholder on a credit account. The synthetic identity service 120 also creates or updates the primary entity object to include links to secondary objects, which represent secondary entities...”)
secondary entity objects identifying respective secondary entities in the plurality of secondary entities that are added to the plurality of accounts of the plurality of primary entities (¶13: “...The primary entity can allow secondary entities (sometimes known as “credit renters”) to be added to one or more of the primary entity's accounts, such as credit card accounts. A secondary entity's synthetic identity will appear to be authentic due to the secondary entity's presence on the verified entity's account…; The primary entity can allow secondary entities (sometimes known as “credit renters”) to be added to one or more of the primary entity's accounts, such as credit card accounts. A secondary entity's synthetic identity will appear to be authentic due to the secondary entity's presence on the verified entity's account. For example, most financial institutions allow the addition of authorized users on a primary account with little or no verification. Thus, the presence of the secondary entities on the verified entity's account can indicate that the secondary entities are also authentic, even if they are actually synthetic...”;¶40:”.. The synthetic identity service 120 can create or update a primary entity object, which represent the primary entity, to include links to multiple authorized user accounts. For example, the synthetic identity service 120 can build a single primary entity object (e.g., a consumer profile 126) for a given individual and associate that primary entity object with multiple authorized user accounts (e.g., different credit accounts from different financial institutions). An example of a primary entity is a primary cardholder on a credit account. The synthetic identity service 120 also creates or updates the primary entity object to include links to secondary objects, which represent secondary entities...”).
the entity links including persistent associations in the data structure representing a relationship of the secondary entity objects being secondary to the respective between the primary entity objects such that a relationship is represented in response to at least one of the primary entity objects and the associated secondary entity object being accessed, (¶55-¶57, ¶56: “...the process 400 involves determining whether the target consumer is identified in the secondary entity objects. The fraud detection server 118 can execute the synthetic identity service 120 and thereby perform one or more operations for determining whether the target consumer is identified in the secondary entity objects. For example, the synthetic identity service 120 can extract parameter data identifying the target consumer (e.g., PII) from the received query. The synthetic identity service 120 can search customer profiles 126 and identify any customer profiles 126 that match the extracted parameter data. The synthetic identity service 120 can review the identified customer profiles 126 to determine if they are included in a potential synthetic-fraud list. For instance, the identified customer profiles 126 may be flagged with an indicator of a relationship to a primary entity...”; claim 5: “...based on at least some of the account data and the transaction data, additional entity links between an additional primary entity object identifying an additional primary entity for additional accounts and additional secondary entity objects identifying additional secondary entities from the additional accounts...”)
accessing attributes of a secondary entity object identifying the target consumer as a secondary entity in the plurality of secondary entities that is on an account of the plurality of accounts (¶56: “..., the process 400 involves determining whether the target consumer is identified in the secondary entity objects. The fraud detection server 118 can execute the synthetic identity service 120 and thereby perform one or more operations for determining whether the target consumer is identified in the secondary entity objects...”)
accessing attributes of a primary entity object that has an entity link with the secondary entity object, the primary entity object identifying a primary entity of the account from the plurality of primary entities (¶46: “…the process 400 involves generating entity links between a primary entity object identifying a primary entity for multiple accounts and secondary entity objects identifying secondary entities from the accounts. The fraud detection server 118 can execute the synthetic identity service 120 and thereby perform one or more operations for generating links between primary entity objects and secondary entity objects… The synthetic identity service 120 can also group different sets of account data and transaction data 124, such as tradelines for different credit accounts, into secondary entity data objects that identify secondary entities (e.g., authorized users added to a credit account). The synthetic identity service 120 can link the primary entity object to a given secondary entity object based, for example, on the tradeline data identifying both the primary entity and the secondary entity as users on an account, parties to an electronic transaction, etc.”)
Anderson teaches a method/system for determining a fraudulent payment transaction in a collaborative environment whereby merchants share data associated with real time fraudulent payment transactions and account data in a collaborative environment. Brown discloses a synthetic identify techniques for creating and/or updating a primary entity object, to include links to multiple authorized user accounts. Anderson and Brown are directed to the same field of endeavor since they both are related to detecting fraud via a collaborative network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson with the synthetic identity techniques as taught by Brown since it allows for generating entity links entity links between a primary entity object identifying a primary entity for multiple accounts and secondary entity objects identifying secondary entities from the accounts, based on at least some of the account data and the transaction data (claim 1).
Anderson and Brown disclose all of the above limitations, the combination of Anderson and Brown does not distinctly describe the following limitations, but Shaw however as shown discloses,
comparing first combination of a name attribute value and an address attribute value of the secondary entity object and a second combination of a name attribute value and an address attribute value of the primary entity object, a name attribute identifying a family name for an entity and an address attribute identifying a physical address for the entity (¶48: “...identities; ¶52: “... the connections may include a list of names of known or derived business associates, friends, relatives, etc. The degrees of separation may be an indication of the strength of the connection. For example, two people having a shared residence may result in a connection with a degree of 1...”; ¶53: “...geographical information may include one or more of an address, GPS coordinates, latitude/longitude, physical characteristics about the area, whether the address is a single family dwelling, apartment, etc...”; ¶73: “...Certain example implementations of the disclosed technology may utilize combinations of the processes depicted in FIGS. 5-7 to further confirm, refine, and/or reject the data in the various shells. …”;¶74: “...determining relationship links between/among individuals;¶90: “...example embodiments of the disclosed technology may assesses the validity of the input identity elements, such as the name, street address, social security number (SSN), phone number, date of birth (DOB), etc., to verify whether or not requesting entity input information corresponds to a real identity...”;¶97: “..the request may include a requesting person's name, street address... the input information may be flagged, weighted, scored, and/or corrected based on one or more factors or metrics, including but not limited to: fields in the reference record(s) having field values that identically match, partially match, mismatch, etc, the corresponding field values...”;¶98: “... a model may be utilized to process identity-related input information against reference information (for example, as obtained from one or more public or private databases) to determine whether the input identity being presented corresponds to a real identity, the correct identity, and/or a possibly fraudulent identity...”;¶145: “...Table 1 lists some of the metrics, descriptions, and example relative order of importance with respect to determining indicators of fraud, according to an example implementation of the disclosed technology...”;¶149-¶151)
generating, responsive to the query, the fraud warning based at least in part upon the first combination being different from the second combination according to the comparison(Abstract: “...¶The method can include determining, based at least in part on outliers associated with the metrics, one or more indicators of fraud; and outputting, for display, the one or more indicators of the fraud...”;¶97: “…According to certain example implementations, the input information may be flagged, weighted, scored, and/or corrected based on one or more factors or metrics, including but not limited to: fields in the reference record(s) having field values that identically match, partially match, mismatch, etc, the corresponding field values.…”)
Shaw discloses a method/system for detecting anomalous patterns relating individuals or businesses and their associated addresses over time. Anderson, Brown and Shaw are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson with the synthetic identity techniques of Brown and the method/system for detecting anomalous patterns relating to individuals as taught by Shaw since it allows for comparing input data with reference data and scoring data to determine field value matches, mismatches, weighting, etc to indicate the probability that it corresponds to a real identity or one or more indicators of fraud. (Abstract, ¶99).

With respect to Claims 2, 10 and 17,
Anderson, Hicklin and Shaw disclose all of the above limitations, Anderson further discloses,
wherein the fraud detection server system is further configured for: computing an inquiries attribute for the target consumer, where the inquiries attribute identifies a number of categories of online services having inquires for the target consumer over an evaluation period; (¶12: “…The computer implemented method and system disclosed herein generates a collaborative and a crowd sourced database of known fraudulent payment transaction data files, suspicious payment transaction data files based on an analysis of known fraudulent payment transactions, and known non-fraudulent payment transaction data files obtained from shared online transaction data files submitted by the merchant entities, that helps the merchant entities across all industries in determining fraudulent payment transactions and separating received online transaction orders into a non-fraudulent transaction category, a fraudulent transaction category, and a suspicious transaction category…”;¶15;¶17: “…the collaborative fraud prevention platform performs a real time analysis of account information of the reviewing entity, consumer account information, and/or the transaction history data of the payment transactions stored in the collaborative database for estimating multiple retail trends for dynamically updating, for example, one or more of fraud determination and prevention models, affiliated strategies, operations, staffing employed by a reviewing entity, etc…”;¶19:”… The fraud determination report indicates the authenticity or the non-authenticity of the transaction request for configurable periods of time, for example, 1 to 2 weeks, 3 to 5 weeks, etc., to enable the reviewing entity to determine the fraudulent payment transaction, and complete processing of the transaction request or discontinue the processing of the transaction request…”)
generating the fraud warning based on the inquiries attribute in addition to the first combination being different from the second combination.(¶ 17: “…the collaborative fraud prevention platform performs a real time analysis of account information of the reviewing entity, consumer account information, and/or the transaction history data of the payment transactions stored in the collaborative database for estimating multiple retail trends for dynamically updating, for example, one or more of fraud determination and prevention models, affiliated strategies, operations, staffing employed by a reviewing entity, etc…”;¶19:”… The fraud determination report indicates the authenticity or the non-authenticity of the transaction request for configurable periods of time, for example, 1 to 2 weeks, 3 to 5 weeks, etc., to enable the reviewing entity to determine the fraudulent payment transaction, and complete processing of the transaction request or discontinue the processing of the transaction request..”; claim 21: “…a fifth computer program code for dynamically generating a fraud determination report based on said comparison of said current transaction data from said transaction request with said stored transaction history data, and said analysis of said characteristics of said consumer account, wherein said fraud determination report is configured to indicate said one of said authenticity and said non-authenticity of said transaction request for configurable periods of time to enable said reviewing entity to determine said fraudulent payment transaction and one of complete processing of said transaction request and discontinue said processing of said transaction request…”;¶41: “... The collaborative fraud prevention platform receives 103 a fraud determination query associated with the transaction request associated with the consumer account from the reviewing entity via the network for determining authenticity or non-authenticity of the transaction request. In an embodiment, the reviewing entity transmits a fraud determination query in the form of search terms. In another embodiment, a third-party web service for the reviewing entity transmits the fraud determination query in the form of records of the transaction history data associated with the transaction request....”; ¶62)
Brown discloses,
determining that the number of categories in the inquiries attribute is greater than a threshold number of categories;(¶50: “...process 400 involves determining whether the computed rate exceeds a threshold rate. The fraud detection server 118 can execute the synthetic identity service 120 and thereby compare the computed rate with the threshold rate. For example, the synthetic identity service 120 can access one or more fraud facilitation rules from a non-transitory computer-readable medium. The fraud facilitation rules can specify a rate of added users or terminated users that is indicative of fraud facilitation. The synthetic identity service 120 can compare the computed rate to the threshold rate.…”)
Anderson, Brown and Shaw are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson and the method/system for detecting anomalous patterns relating to individuals of Shaw with the synthetic identity techniques of Brown since it allows for specifying a threshold rate indicative of fraud via fraud facilitation rules (¶49-¶51).

With respect to Claims 3, 11 and 18, 
Anderson, Hicklin and Shaw disclose all of the above limitations, Anderson further discloses,
computing a terminations attribute for the target consumer, where the terminations attribute identifies a number of the accounts in which a secondary entity status of the target consumer has been terminated (¶62: “…The collaborative fraud prevention platform then determines that the ongoing payment transaction is fraudulent and notifies the merchant entities 401 of the fraudulent payment transaction via the notification engine 405 exemplarily illustrated in FIG. 4. On receiving the notification, the merchant entities 401 terminate the shipment of the fraudulent payment transaction orders in weeks 3-5, avoiding 60% of losses to be incurred due to the processing of the fraudulent payment transaction orders in the 5 week transaction period…”)
generating the fraud warning based on the terminations attribute in addition to the first combination being different from the second combination (Fig 5, ¶62: “…The collaborative fraud prevention platform, in communication with the collaborative database 409, transmits a fraud determination report to the merchant entities 401 in response to the fraud determination query indicating approval for the completion of the processing of the fraudulent payment transaction orders…”; claim 21)
 Brown further discloses,
determining that the number of the accounts in the inquiries attribute is greater than a threshold number of terminations (¶50: “...the process 400 involves determining whether the computed rate exceeds a threshold rate. The fraud detection server 118 can execute the synthetic identity service 120 and thereby compare the computed rate with the threshold rate. For example, the synthetic identity service 120 can access one or more fraud facilitation rules from a non-transitory computer-readable medium. The fraud facilitation rules can specify a rate of added users or terminated users that is indicative of fraud facilitation. The synthetic identity service 120 can compare the computed rate to the threshold rate.…”)
Anderson, Brown and Shaw are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson and the method/system for detecting anomalous patterns relating to individuals of Shaw with the synthetic identity techniques of Brown since it allows for specifying a rate of added users or terminated users indicative of fraud facilitation (¶50).

With respect to Claims 4, 12 and 19,
Anderson, Brown and Shaw disclose all of the above limitations, Brown further discloses,
wherein the fraud detection server system is further configured for generating the fraud warning based on one or more of: a duration attribute for the target consumer indicating that a duration since an electronic history for the target consumer was created is less than a threshold duration;(¶49: “...synthetic identity service 120 can access historical data describing the primary entity object and links to various secondary objects over a time period, such as one year, twenty-four months, etc. The historical data can include account and transaction data with respect to multiple accounts from multiple, independently operated service providers, such as financial institutions. From this historical data, the synthetic identity service 120 can identify a corresponding number of added secondary users and terminated secondary users for the accounts corresponding to the primary entity...”; ¶50: “...determining whether the computed rate exceeds a threshold rate. The fraud detection server 118 can execute the synthetic identity service 120 and thereby compare the computed rate with the threshold rate. For example, the synthetic identity service 120 can access one or more fraud facilitation rules from a non-transitory computer-readable medium. The fraud facilitation rules can specify a rate of added users or terminated users that is indicative of fraud facilitation …”)  US2008 14781365 332/38Attorney Docket No. 096923-1104745PATENT
an attribute for the target consumer indicating that a number of physical addresses in the electronic history for the target consumer is less than a threshold number of physical addresses. (¶40, ¶41: “..he synthetic identity service 120 can apply various fraud facilitation and synthetic fraud rules to determine whether a primary entity object should be identified as a fraud facilitator and to determine whether various primary or secondary entity objects should be identified as synthetic identities or other sources of potential synthetic-identity-based fraud. FIG. 3 depicts a simplified example of this analysis with respect to a particular primary entity. In the table depicted in FIG. 3, a fraud-facilitation flag is applied for the scenarios highlighted in the shaded section…”)
Anderson, Brown and Shaw are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson and the method/system for detecting anomalous patterns relating to individuals of Shaw with the synthetic identity techniques of Brown since it allows for apply various fraud facilitation and synthetic fraud rules to determine whether a primary entity object should be identified as a fraud facilitator and to determine whether various primary or secondary entity objects should be identified as synthetic identities or other sources of potential synthetic-identity-based fraud (¶39-¶42).

With respect to Claims 9 and 16,
Anderson, Hicklin and Shaw disclose all of the above limitations, Hicklin further discloses,
wherein the entity links between the primary entity objects and the secondary entity object include persistent associations in the data structure between the primary entity objects and the secondary entity object such that a relationship between the primary entity objects and the secondary entity object is represented in response to at least one of the primary entity objects and the secondary entity object being accessed. (¶55-¶57, ¶56: “...the process 400 involves determining whether the target consumer is identified in the secondary entity objects. The fraud detection server 118 can execute the synthetic identity service 120 and thereby perform one or more operations for determining whether the target consumer is identified in the secondary entity objects. For example, the synthetic identity service 120 can extract parameter data identifying the target consumer (e.g., PII) from the received query. The synthetic identity service 120 can search customer profiles 126 and identify any customer profiles 126 that match the extracted parameter data. The synthetic identity service 120 can review the identified customer profiles 126 to determine if they are included in a potential synthetic-fraud list. For instance, the identified customer profiles 126 may be flagged with an indicator of a relationship to a primary entity...”; claim 5: “...based on at least some of the account data and the transaction data, additional entity links between an additional primary entity object identifying an additional primary entity for additional accounts and additional secondary entity objects identifying additional secondary entities from the additional accounts...”)
Anderson, Brown and Shaw are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson and the method/system for detecting anomalous patterns relating to individuals of Shaw with the synthetic identity techniques of Brown since it allows for generating entity links between a primary entity object identifying a primary entity for multiple accounts and secondary entity objects identifying secondary entities from the accounts, based on at least some of the account data and the transaction data (¶55-¶57,claim 1, claim 5).

Claims 5, 6, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Brown, Shaw in further view of Torabkhani et al., (WO2015002630A2).
With respect to Claims 5 and 13,
Anderson, Brown, Shaw disclose all of the above limitations, Brown further discloses,
wherein the fraud detection server system is further configured for: computing synthetic identity detection attributes and labels for a group of consumers based on the account data and the transaction data (¶49: “...the synthetic identity service 120 can access historical data describing the primary entity object and links to various secondary objects over a time period, such as one year, twenty-four months, etc. The historical data can include account and transaction data with respect to multiple accounts from multiple, independently operated service providers, such as financial institutions. From this historical data, the synthetic identity service 120 can identify a corresponding number of added secondary users and terminated secondary users for the accounts corresponding to the primary entity. The synthetic identity service 120 can compute a rate at which secondary users are added or removed based on the total number of added users for the accounts over the time period, the total number of removed users for the accounts over the time period, or both.…”)
Anderson, Brown and Shaw are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson and the method/system for detecting anomalous patterns relating to individuals of Shaw with the synthetic identity techniques of Brown since it allows for identifying users for the accounts corresponding to the primary entity (¶49).
Anderson, Brown and Shaw disclose all of the above limitations, the combination of Anderson, Brown and Shaw does not distinctly describe the following limitation but Torabkhani however as shown discloses,
and generating a plurality of decision rules for identifying synthetic identities by training a machine learning model based on the synthetic identity detection attributes and the labels for the group of consumers. (¶7: “…relates to new machine learning, quantitative anomaly detection methods and systems for uncovering fraud,” ¶18: “… rules, or formulas that are trained to identify a target variable of interest from a series of predictive variables. Known cases are shown to the model, which learns the patterns in and amongst the predictive variables that are associated with the target variable…”;¶108: “…variables may be created by combining the raw variables to create a synthetic variable that is more aligned with the business context and the fraud hypothesis…”;¶109: “…various synthetic variables can be automatically generated, with various pre-programmed parameters…”;¶440:“…The association rules creation process produces a list of rules…”)
Torabkhani discloses a machine learning detection method/system for uncovering fraud. Anderson, Brown, Shaw and Torabkhani are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson, the method/system for detecting anomalous patterns relating to individuals of Shaw and the synthetic identity techniques of Brown with the machine learning techniques of Torabkhani since it allows for quantitative anomaly detection methods and systems for uncovering fraud via machine learning (¶7, ¶108, ¶109).

With respect to Claims 6 and 14, 
Anderson, Brown, Shaw and Torabkhani disclose all of the above limitations, Brown further discloses,
wherein the fraud detection server system is further configured for: computing the synthetic identity detection attributes for the target consumer and generating the fraud warning based on the synthetic identity detection attributes for the target consumer satisfying the plurality of detection rules. (¶14: “...a fraud detection computing system, which can be used to help identify entities involved in fraud or fraud facilitation, can analyze relationships among online entities and, in some cases, their electronic transactions. Based on this analysis, the fraud detection computing system can determine that certain primary entities (e.g., authorized users on a credit account) have likely been adding secondary users to their accounts, where the secondary users are actually synthetic identities. This determination can be performed based on the rate at which secondary users are added or removed, the ratio between existing users and terminated users, or some combination thereof. Based on this determination, the fraud detection computing system can apply a fraud-facilitation flag to a primary entity object, such as a consumer profile, for the primary entity. The fraud detection computing system can subsequently use the fraud-facilitation flag to provide, in real time, fraud warnings to client computing systems that are involved in online transactions with potential synthetic identities, where the potential synthetic identities have been established or maintained through their association with the fraud-facilitating primary entity...”; ¶56: “...the process 400 involves determining whether the target consumer is identified in the secondary entity objects. The fraud detection server 118 can execute the synthetic identity service 120 and thereby perform one or more operations for determining whether the target consumer is identified in the secondary entity objects. For example, the synthetic identity service 120 can extract parameter data identifying the target consumer (e.g., PII) from the received query. The synthetic identity service 120 can search customer profiles 126 and identify any customer profiles 126 that match the extracted parameter data. The synthetic identity service 120 can review the identified customer profiles 126 to determine if they are included in a potential synthetic-fraud list. For instance, the identified customer profiles 126 may be flagged with an indicator of a relationship to a primary entity...”)
Anderson, Brown Shaw and Torabkhani are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson, the method/system for detecting anomalous patterns relating to individuals of Shaw and the machine learning methods of Torabkhani with the synthetic identity techniques of Brown since it allows for providing a fraud-facilitation flag to a primary entity object, such as a consumer profile (¶14, ¶15, ¶56).

With respect to Claim 20,
Anderson, Brown and Shaw disclose all of the above limitations, Brown further discloses,
wherein the operations further comprise: computing synthetic identity detection attributes and labels for a group of consumers based on the account data and the transaction dataUS2008 14781365 337/38Attorney Docket No. 096923-1104745 PATENT (¶49: “...the synthetic identity service 120 can access historical data describing the primary entity object and links to various secondary objects over a time period, such as one year, twenty-four months, etc. The historical data can include account and transaction data with respect to multiple accounts from multiple, independently operated service providers, such as financial institutions. From this historical data, the synthetic identity service 120 can identify a corresponding number of added secondary users and terminated secondary users for the accounts corresponding to the primary entity. The synthetic identity service 120 can compute a rate at which secondary users are added or removed based on the total number of added users for the accounts over the time period, the total number of removed users for the accounts over the time period, or both.…”)
computing the synthetic identity detection attributes for the target consumer; and generating the fraud warning based on the synthetic identity detection attributes for the target consumer satisfying a plurality of detection rules (¶56: “...The fraud detection server 118 can execute the synthetic identity service 120 and thereby perform one or more operations for determining whether the target consumer is identified in the secondary entity objects. For example, the synthetic identity service 120 can extract parameter data identifying the target consumer (e.g., PII) from the received query. The synthetic identity service 120 can search customer profiles 126 and identify any customer profiles 126 that match the extracted parameter data. The synthetic identity service 120 can review the identified customer profiles 126 to determine if they are included in a potential synthetic-fraud list. For instance, the identified customer profiles 126 may be flagged with an indicator of a relationship to a primary entity, which has in turn been flagged as a potential fraud-facilitator...”).
Anderson, Brown and Shaw are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson and the method/system for detecting anomalous patterns relating to individuals of Shaw with the synthetic identity techniques of Brown since it allows for identifying users for the accounts corresponding to the primary entity, to determine if they are included in a potential synthetic-fraud list (¶49, ¶56).
Anderson, Brown and Shaw disclose all of the above limitations, the combination of Anderson, Brown and Shaw does not distinctly describe the following limitations, but Torabkhani however as shown discloses,
generating a plurality of decision rules for identifying synthetic identities by training a machine learning model based on the synthetic identity detection attributes and the labels for the group of consumers; (¶7: “…relates to new machine learning, quantitative anomaly detection methods and systems for uncovering fraud,” ¶18: “… rules, or formulas that are trained to identify a target variable of interest from a series of predictive variables. Known cases are shown to the model, which learns the patterns in and amongst the predictive variables that are associated with the target variable…”;¶108: “…variables may be created by combining the raw variables to create a synthetic variable that is more aligned with the business context and the fraud hypothesis…”;¶109: “…various synthetic variables can be automatically generated, with various pre-programmed parameters…”;¶440:“…The association rules creation process produces a list of rules…”;¶444,¶446:“…Using such a training set, rules can be created, and then applied to new claims or transactions not included in the training set. From such a database, relevant information can be extracted that would be useful for the association rules analysis…”)
Torabkhani discloses a machine learning detection method/system for uncovering fraud. Anderson, Brown, Shaw and Torabkhani are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson, the synthetic identity techniques of Brown and the method/system for detecting anomalous patterns relating to individuals of Shaw with the machine learning techniques of Torabkhani since it allows for quantitative anomaly detection methods and systems for uncovering fraud via machine learning (¶7, ¶108, ¶109).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Brown, Shaw, Torabkhani in further view of Zolli, US Patent Application Publication No US2017/0186009A1.
With respect to Claim 7, 
Anderson, Brown Shaw and Torabkhani disclose all of the above limitations, the combination of Anderson, Brown Shaw and Torabkhani does not distinctly describe the following limitation but Zolli however as shown discloses,
wherein training the machine learning model generates a plurality of logic rules, wherein the plurality of decision rules are generated by further filtering the plurality of logic rules based, at least in part, upon a precision threshold and a recall threshold.(¶10: “…the application of at least one rule comprises: selecting criteria relating to at least one of a precision metric rate, a recall rate…”;¶25: “…A threshold value can be determined from a dynamic rethresholding model that can determine a model score reflecting a probability that an account is illegitimate. The threshold value can be based on a model score that satisfies selected criteria relating to a desired precision rate for identifying illegitimate accounts, a recall rate associated with identifying illegitimate accounts, or a false positive rate associated with identifying illegitimate accounts. A rule can be applied based on the combined score in relation to the threshold value.…”; ¶26: “…The fraud identification module 102 can include a feature processing module 104, a scoring module 106, and a dynamic model rethresholding module 108, and a rule module 110 …”; ¶33: “…The training of each model can produce at least one respective model threshold for the model. In one example, when an account is determined based on a model to have a model score surpassing the model threshold for the model, then the account can be identified as being illegitimate…”;¶36: “…The dynamic model rethresholding module 108 can acquire or select specified criteria for selecting a model threshold value utilized in identifying illegitimate accounts…The specified criteria can be associated with at least one of a precision rate associated with identifying illegitimate accounts, a recall rate associated with identifying illegitimate accounts… The dynamic model rethresholding module 108 can determine the precision rate, the recall rate, and the false positive rate for identifying illegitimate accounts. The precision rate for identifying illegitimate accounts can be determined based on a quantity of disabled accounts divided by a quantity of total accounts. The recall rate associated with identifying illegitimate accounts can be determined based on a quantity of illegitimate accounts at or above a model threshold value divided by a quantity of total illegitimate accounts…”) Examiner interprets the dynamic model rethresholding module selecting specified criteria (for a model threshold) as teaching the intended function of applicant’s “filtering a plurality of logic rules”.
Zolli discloses a machine learning detection method/system for uncovering fraud. Anderson, Brown, Shaw, Torabkhani and Zolli are directed to the same field of endeavor since they are related to detecting fraud via a collaborative network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collaborative fraud prevention platform of Anderson, the synthetic identity techniques of Brown the method/system for detecting anomalous patterns relating to individuals of Shaw with the machine learning techniques of Torabkhani and the method/system to identify illegitimate online accounts as taught by Zolli since it allows for identifying illegitimate accounts utilizing rules relating to precision/ recall rates and threshold values based on model scores (¶10, ¶25, ¶32-¶36, claim 7).

Conclusion
References cited but not used:
Huffman et al., US Patent Application Publication No US2020/0403992A1, “Universal Digital Identity Authentication DA1, “Mobile Integration of User-Specific Institutional Content”, relating to identity authentication for use across financial institutions based on device profiling and biometrics to allow a mobile device to be used as a proxy for user authentication with an elevated trust credential. 
Kennis et al., US Patent Application Publication No US2006/0212487A1 “Methods and Systems for Monitoring Transaction Entity Versions for Policy Compliance”, relating to extraction of electronic data transactions within enterprise computing systems for enterprise policy compliance monitoring, anomaly detection, risk assessment, fraud deterrence, and investigation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629